Citation Nr: 1600926	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-15 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased initial disability rating in excess of 10 percent for degenerative joint diseases of the right knee.

2. Entitlement to an increased disability rating for an acquired psychiatric disorder, to include, but not limited to, anxiety and depression.

3. Entitlement to an increased disability rating for obstructive sleep apnea.

4. Entitlement to a compensable disability rating for allergic rhinitis.

5. Entitlement to service connection for degenerative disc disease of the lumbar spine.

6. Entitlement to service connection for bilateral lower extremity sciatica.

7. Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board recognizes that, along with the claims presently on appeal, the Veteran also filed a claim for total disability based on individual unemployability (TDIU) in November 2011.  Although that claim was initially denied, and the Veteran filed a notice of disagreement, in April 2014, the RO issued a rating decision that granted TDIU, effective November 29, 2011.  Because this constitutes a full grant for that claim, that issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2015), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person. 
See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

A review of the record reveals that the Veteran's VA Form 9 (Appeal to the Board of Veterans' Appeals) was received in April 2014.  On that form, the Veteran clearly indicated a wish to have a live hearing before Veterans Law Judge at a local VA office.  In September 2015, the Veteran was notified that he had been scheduled for a hearing via live videoconference on December 9, 2015.  On October 10, 2015, the Veteran returned a response declining the video hearing and reaffirming his desire for a live hearing before a Veterans Law Judge.  The RO did not schedule the Veteran for a live hearing, and following the scheduled video hearing in December, the Veteran was deemed to be a "no show" and the matter forwarded to the Board for adjudication.  Because the Veteran has not been afforded the opportunity to appear as requested, the case will be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Board Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

